Opinion by
LARRY JOPLIN, Judge.
¶ 1 Petitioner Joseph Byrd (Claimant) seeks review of an order of a three-judge panel of the Workers’ Compensation Court vacating the trial court’s award of benefits. In this proceeding, Claimant asserts the evidence uncontrovertedly demonstrated occurrence of a compensable injury during his performance of job-related duties providing a benefit to his employer, Respondent Volunteers of America (collectively, with its workers’ compensation insurer, Employers Insurance Company of Wausau, Employer), and consequent error of the three-judge panel in vacating the trial court’s award.
¶2 Claimant worked for Employer as a program coordinator, charged with the duties of assisting twelve of Employer’s developmentally disabled clients, some living in group homes and some living alone, with their daily needs, and supervising other hourly employees assigned to assist specific clients. For his services, Claimant received a salary, with set work hours from 8:00 a.m. to 5:00 p.m., although he was on-call twenty-four hours a day in case of an emergency, or if needed to fill in for absent staff members he supervised.
¶ 3 Prior to his employment with Employer, Claimant and others formed a multi-agen-cy softball league for the developmentally disabled. After he went to work for Employ*221er, Claimant continued to participate in the softball league, in which he involved Employer’s clients. Employer did not require Claimant’s participation in the softball league, and his involvement was entirely voluntary. Indeed, Claimant testified that he received no compensation for his participation in the softball activity, and that if he received a job-related call during softball, he would have been required to leave the softball activity and attend to the job-related summons.
¶ 4 During one such softball game, Claimant suffered an injury to his right ankle, Achilles tendon. Claimant underwent surgical repair, in large part, paid for by his group health insurance.
¶ 5 Claimant commenced the instant action to recover workers’ compensation benefits. On consideration of the evidence, the trial court held Claimant had sustained a compen-sable injury arising out of and in the course of his employment, and awarded benefits for permanent partial disability, as well as necessary medical treatment.
¶ 6 Employer appealed. On consideration of the argument and record, a three-judge panel — by a 2-1 vote — vacated the trial court’s order as contrary to law and the clear weight of the evidence, holding:
THAT claimant did not sustain an accidental personal injury arising out of and in the course of [his] employment with [Employer] as alleged....
THAT claimant’s activities at the time of his injury were completely voluntary; he was not compensated, he could leave at any time and was subject to call by his employer at any time. The fact that the softball activity was beneficial to the clients of claimant’s employer is irrelevant in this factual context.-
¶ 7 Claimant now appeals, arguing the evidence uncontrovertedly demonstrated that he “was engaging in [an] activity advancing the interests of Respondent [E]m-ployer when he was injured,” and for that reason, the three-judge panel erred in vacating the trial court’s award. See, Oklahoma Natural Gas Co. v. Williams, 1981 OK 147, 639 P.2d 1222. In this respect, however:
... Recreational and social activities [fall] within the course of one’s employment [only]: (1) when they occur on the premises during a lunch or recreation period as a regular incident to the employment; or (2) when the employer expressly or impliedly induces participation, or makes the activity come within the orbit of employment duties; or (3) when the employer derives from the activity substantial direct benefit that extends beyond the intangible value of employees’ health or moral improvement which is common to every kind of recreational and social event.
Williams, 1981 OK 147, ¶ 11, 639 P.2d at 1224. Whether a claimant has sustained an injury under any of the Williams factors constitutes a question of fact, and if we find competent evidence to support the lower court’s determination, the order of the Workers’ Compensation Court must be sustained. Williams, 1981 OK 147, ¶¶ 12,14, 639 P.2d at 1224, 1225.1 Accord, Wright v. General Motors Corp., 1993 OK CIV APP 9, ¶ 6, 848 P.2d 61, 622; Pepco, Inc. v. Ferguson, 1987 OK CIV APP 15, ¶¶ 8-9, 734 P.2d 1321, 1324.3
¶ 8 Claimant did not sustain his injury on the employment premises. Employer did not require Claimant’s participation in the softball activities. On the “substantial benefit to the employer” factor, the evidence arguably shows that Employer did not derive *222any “substantial direct benefit that extended] beyond the intangible value of [its] employees’ [or clients’] health or moral improvement which is common to every kind of recreational and social event.” Williams, 1981 OK 147, ¶ 11, 639 P.2d at 1224.
¶ 9 In short, we find competent evidence to support the conclusion of the three-judge panel. The order of the Workers’ Compensation Court is consequently SUSTAINED.
BELL, P.J., concurs, and HANSEN, J., dissents with opinion.

. "Compulsory attendance to be implied from managerial behavior patterns presents, of course, a fact question. Its resolution rests here on competent evidence and is hence impervious to appellate change. Factual determinations are binding on review if supported by any competent evidence.... [Likewise,] [t]he panel's finding that [employer] received a benefit from the party rests here on competent evidence.”


. "There is no testimony that establishes a causal connection between the act of [attending the fund-raiser] and the requirements of [the] employment .... It was not shown that this particular civic activity was accepted and regularly engaged in by Employer in a way that made [donation to the United Way] a regular incident and condition of the employment.”


."[T]he determination of 'benefit to the employer' [constitutes] a [question] for the trier of fact,” and the lower court’s judgment sustained if supported by competent evidence.